DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 04/30/2021, with respect to drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, filed on 04/30/2021 with regards to claim 8 rejected under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. 
Applicant's arguments filed on 04/30/2021 with regards to Claims 1-7, and 12-19 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith (US 2019/0040694 A1) have been fully considered but they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the polymeric resin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the polymeric resin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel / Bhavsar (GB 2428264) (“Patel” herein) and further in view of Kim et al. (US 2013/0096038 A1) (“Kim” herein).

Claim 1
Patel discloses a method comprising:
	introducing an annular packer comprising a polymeric resin region into a wellbore;
	exposing the polymeric resin region of the annular packer to a hydrocarbon fluid; and
	sealing an annular region of the wellbore with the polymeric resin region of the annular packer. (Pages 1, 3-5)
Patel however does not explicitly disclose the polymeric resin as a dicyclopentadiene polymeric resin.
	Kim teaches the above limitation ( See paragraphs 0087-0090→  Kim teaches this limitation in that the linear or branched polymer having residual ethylenic unsaturation functions as the main structural component of the elastomer, and, depending on its length, solubility parameter, and other factors, largely determines the oil-swellability of the composition and therefore the oil-swellability of the oilfield element. Examples of linear or branched chain polymers having residual ethylenic unsaturation include polymers of ethylene-propylene-diene monomer (EPDM), Other examples of linear or branched chain polymers having residual ethylenic unsaturation include natural rubber, polybutadiene, polyisoprene, ethylene-octene-based rubber and the like. Both cis and trans versions, as well as derivatized versions (side chains) of any of these may be used, as long as they do not affect the basic swellability properties sought in the final product elastomeric composition. [0088] Ethylene-propylene-diene monomer polymers may comprise an ethylene copolymer or terpolymer of a (C.sub.3-C.sub.10)diene-olefin and anon-conjugated diene or triene, and may have an average molecular weight ranging from about 1000 to 40,000, or from 6,000 to 10,000, on which, at some stage of one of the processes, has been grafted or added physically 0.1 to 10 percent by weight, or 1.0 to 3.0 percent by weight of an ethylenically unsaturated carboxylic function.  More complex polymer substrates, often designated as interpolymers, may be prepared using a third component. The third component, if used, may be a polyene monomer selected from non-conjugated dienes and trienes. The non-conjugated diene component may have from 5 to 14 carbon atoms in the chain. Preferably, the diene monomer is characterized by the presence of a vinyl group in its structure and can include cyclic and bi-cyclo compounds. A mixture of more than one diene, more than one triene, or mixture 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polymeric resin of the method of Patel with the above limitation as taught by Kim, in order to determine the oil-swellability of the composition and therefore the oil-swellability of the oilfield element.	

Claim 2-3 
 	Since Patel teaches the same dicyclopentadiene polymeric resin composition that would swell with hydrocarbons, it would exceeds the glass transition temperature of the dicyclopentadiene polymeric resin when the temperature of the hydrocarbon fluid ranges between from 130 °C to 300 °C.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985)  In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
 
Claims 4-5
Patel discloses the method of claim 1.  Patel however does not explicitly disclose, wherein the polymeric resin further comprises one or more monomers, wherein the monomers comprise at least one of norbornene, ethylene, propylene, styrene, butadiene, cyclopentene, cycloheptene, cyclooctene, or their derivatives.  (Same as Claim 1)

Claim 6
Patel discloses the method of claim 1, wherein the polymeric resin region of the annular packer swells in response to exposure to the hydrocarbon fluid. (Pages 1, 3-5) Patel however does not explicitly disclose the polymeric resin as a dicyclopentadiene polymeric resin. (Same as claim 1)

Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel,  Kim as applied to claim 1, and in further view of Lemme et al. (US 2009/022986 A1) (“Lemme” herein).

Claims 7-9 and 16
Patel discloses the method of claims 1 and 16.  Patel however does not explicitly discloses, further comprising: casting the annular packer on a tubular prior to introducing the annular packer with the tubular into the wellbore, wherein casting the annular packer comprises: combining  the polymeric resin with a catalyst to form a resin mixture; supplying the resin mixture to a casting mold, wherein the casting mold comprises an annular region around the tubular and at least one vent; curing the resin mixture to form the annular packer; and removing the annular packer from the casting mold, , wherein curing of the resin mixture is performed at ambient conditions.
	Lemme teaches the above limitation (See paragraphs 0007 and 0020 →Lemme teaches this limitation in that the method for manufacturing a sealing member can include disposing a support member having one or more holes formed therethrough within a mold cavity. A swellable material can be injected into the mold cavity. A first portion of the swellable material can be disposed on an exterior of the support member. A second portion of the swellable material can flow through the holes and can be disposed about an inner diameter of support member. After the swellable material is disposed about the support member 110, the mold cavity is closed and maintained at a temperature sufficient to allow the swellable material to cure. Once the swellable material is cured, the created sealing member 100 is removed from the mold cavity) for the purpose of having the swellable material can be cured to form a seal element . [0020]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Patel with the above limitation, as taught by Lemme, in order to have the swellable material cured to form a seal element.

Claims 10-11

	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985)  In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 12
Patel discloses a packer comprising:
	a tubular positionable in a wellbore; and
a polymeric resin annularly around a portion of the tubular, the polymeric resin being swellable in response to contact with a hydrocarbon fluid in the wellbore.
Pages 1, 3-5)
Patel however does not explicitly disclose the polymeric resin as a dicyclopentadiene polymeric resin.
	Kim teaches the above limitation ( See paragraphs 0087-0090→  Kim teaches this limitation in that the linear or branched polymer having residual ethylenic unsaturation functions as the main structural component of the elastomer, and, depending on its length, solubility parameter, and other factors, largely determines the 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polymeric resin of the method of Patel with the above limitation as taught by Kim, in order to determine the oil-swellability of the composition and therefore the oil-swellability of the oilfield element.	

Claims 13-14
Since Patel teaches the same dicyclopentadiene polymeric resin composition that would swell with hydrocarbons, it would exceeds the glass transition temperature of the dicyclopentadiene polymeric resin when the temperature of the hydrocarbon fluid ranges between from 130 °C to 300 °C.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985)  In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 14
Patel discloses the packer of claim 12.  Patel however does not explicitly disclose, further comprising a monomer that is at least one of norbornene, ethylene, propylene, styrene, butadiene, cyclopentene, cycloheptene, cyclooctene, or their derivatives for changing a temperature of fluid at which the packer is swellable. (Same as claim 12)

Claim 15
Patel discloses the packer of claim 12, wherein the packer is devoid of any barrier and is swellable in the wellbore subsequent to running in the wellbore to a desired position to pressure-isolate areas in the wellbore.  (Page 3)

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko et al. (US 2015/0060069 A1) (“Potapenko” herein), Kim, and further in view of Lemme et al. (US 2009/0229816 A1) (“Lemme” herein)

Claim 17
 Potapenko discloses an article of manufacture comprising:
a polymeric resin region, the polymeric resin region of the article being swellable in a wellbore in response to exposure to a hydrocarbon fluid at temperatures between from 130 °C to 300 °C. [0014; 0031-0034; 0037]
Potapenko however does not explicitly disclose the polymeric resin as a dicyclopentadiene polymeric resin and by a cast in a mold.
	Kim teaches the above limitation ( See paragraphs 0087-0090→  Kim teaches this limitation in that the linear or branched polymer having residual ethylenic unsaturation functions as the main structural component of the elastomer, and, depending on its length, solubility parameter, and other factors, largely determines the 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polymeric resin of the method of Potapenko with the above limitation as taught by Kim, in order to determine the oil-swellability of the composition and therefore the oil-swellability of the oilfield element.	
	Lemme teaches the above limitation (See paragraphs 0007 and 0020 →Lemme teaches this limitation in that the method for manufacturing a sealing member can include disposing a support member having one or more holes formed there through within a mold cavity. A swellable material can be injected into the mold cavity. A first portion of the swellable material can be disposed on an exterior of the support member. A second portion of the swellable material can flow through the holes and can be disposed about an inner diameter of support member. After the swellable material is disposed about the support member 110, the mold cavity is closed and maintained at a temperature sufficient to allow the swellable material to cure. Once the swellable material is cured, the created sealing member 100 is removed from the mold cavity) for the purpose of having the swellable material can be cured to form a seal element. [0020]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the article of Potapenko with the above limitation, as taught by Lemme, in order to have the swellable material cured to form a seal element.

	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985)  In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 18-19
Potapenko discloses the article of manufacture of claim 17. Potapenko however does not explicitly disclose, wherein the polymeric resin further comprises one or more monomers,, wherein the monomers comprise at least one of norbornene, ethylene, propylene, styrene, butadiene, cyclopentene, cycloheptene, cyclooctene, or their derivatives. (Same as Claim 17)

Claim 20
Potapenko discloses the article of manufacture of claim 17, wherein the article is a frac ball. [0028; 0034] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.